Citation Nr: 1531178	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for malaria.

2.  Entitlement to service connection for a disability manifested by frequent urination.

3.  Entitlement to service connection for diabetes mellitus (DM).

4.  Entitlement to service connection for a prostate disorder.

5.  Entitlement to service connection for a sleep disorder with fatigue.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a shell fragment wound to the left eye.  

7.  Entitlement to service connection for a migraine headache disorder.  

8.  Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and nervousness.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned.  

The issues of entitlement to service connection for a psychiatric disorder including PTSD and nervousness is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On April 2, 2015 at the Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal as to the issues of entitlement to a compensable evaluation for malaria; and service connection for a disorder manifested by frequent urination; DM; a prostate disorder; a sleep disorder with fatigue; a shell fragment wound to the left eye (new and material), was requested.

2.  An intermittent headache disorder is attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issues of entitlement to a compensable evaluation for malaria; and service connection for a disability manifested by frequent urination; DM; a prostate disorder; a sleep disorder with fatigue; a shell fragment wound to the left eye (new and material), have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  A headache disorder was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issues of entitlement to a compensable evaluation for malaria; and service connection for a disability manifested by frequent urination; DM; a prostate disorder; a sleep disorder with fatigue; a shell fragment wound to the left eye (new and material), and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and it is dismissed.
Service Connection

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran served in combat during the Vietnam War era.  His DD Form 214 confirms that he resultantly was awarded the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran sustained a shrapnel wound injury in combat.  He has been service-connected for shrapnel wound to the left side of the forehead.  During service, in December 1968, the Veteran reported headache pain in the area of the eye injury.  It was noted that he did not have a family history of migraines.  He was diagnosed as having headaches.  On his May 1969 separation examination, he reported having frequent and severe headaches.  The Veteran reported that he had eye trouble from an eye injury and that his headaches occurred often (it appeared simultaneously).  July 1969 records noted that the Veteran had headaches which were constant and making reference to the prior eye injury.  

Post-service, in a November 1969 rating decision, the Veteran was denied service connection for refractive error with tension headaches as a developmental abnormality and not a disability under the law.  The current claim for a headache disorder is a separate and distinct claim since there is no current consideration of a developmental disorder and the current evidence does not suggest that the headache disorder is associated with refractive error and is a developmental disorder.  Rather, the service connection claim is for headaches as a neurological disorder.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Thus, the current claim is a new claim for service connection.  

The Veteran credibly testified at his Board hearing that he has experienced headaches in the area of his wound since when he was injured in service, to the extent that he thought he had a brain tumor.  He was afforded a VA examination in March 2008 which concluded that he had an intermittent headache disorder.  The examiner opined that it was not related to service because the Veteran did not sustain an actual head injury at that time and did not lose consciousness.  The examiner did not explain why that would preclude an associated headache disorder.  According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (the shell fragment wound in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.  The Veteran testified and the record shows that he immediately began having headaches.  Although the VA examiner opined otherwise, the opinion was incomplete.  Moreover, the injury was to the forehead, not the eye.  The examiner made no comment on the inservice findings regarding headaches.  Accordingly, the Board accepts the Veteran's statements that he has had persistent headaches since service.  He did not seek VA medical treatment until the 2000's, but VA records available from that time do show headache complaints.  Thus, service connection for a headache disorder is warranted.  









							(Continued on the next page)

ORDER

The appeal as to the issue of entitlement to a compensable evaluation for malaria is dismissed.

The appeal as to the issue of entitlement to service connection for frequent urination is dismissed.

The appeal as to the issue of entitlement to service connection for DM is dismissed.

The appeal as to the issue of entitlement to service connection for a prostate disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a sleep disorder with fatigue and nervousness is dismissed.

The appeal as to the issue of whether new and material evidence has been received to reopen the claim of a shell fragment wound to the left eye is dismissed.

Service connection for a headache disorder is granted.  


REMAND

With regard to the claim for a psychiatric disability, the VA examinations, dated March 2008 and April 2012, concluded that the Veteran did not have PTSD, but rather had a depressive disorder.  Previous VA medical records also noted a diagnosis of dysthymic disorder.  In a January 2014 addendum, a VA examiner indicated that there was no definite diagnosis of any mental condition in service, and the examiner could not find any records indicating any treatment for a mental condition until many years later.  The examiner reported that the Veteran first sought VA treatment for a mental condition in 2007. Therefore, the examiner concluded that the lack of continuity of any mental treatment from service until 2007 does not substantiate any connection between his depressive disorder and the military.  However, the service separation examination noted that the Veteran had excessive depression or worry as well as nervous trouble.  The examiner did not address those findings.  As such, another medical opinion from another examiner must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA psychiatric addendum from another VA examiner.  The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's depressive disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  

The examiner should comment on the separation examination which noted that the Veteran had excessive depression or worry as well as nervous trouble; that he sustained combat injury; and that his statements are presumed accurate.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


